UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4959


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LAMARR PATE MURPHY, a/k/a Bandana Red,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:11-cr-00301-WO-1)


Submitted:   November 4, 2013             Decided:   December 3, 2013


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant. Ripley Rand, United States Attorney,
Stephen T. Inman, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lamarr Pate Murphy pleaded no contest to possession of

a firearm after sustaining a prior conviction for an offense

punishable       by    a    term   exceeding    one   year     of    imprisonment,      in

violation       of     18    U.S.C.   §    922(g)(1).          The        district   court

sentenced Murphy to 120 months of imprisonment, with twenty-four

months     to    run       concurrently    with   any    sentence           Murphy   would

receive for pending related state charges.                      Murphy now appeals.

Finding no error, we affirm.

             Murphy         argues    on    appeal      that        the     sentence    is

substantively unreasonable because the district court did not

impose a sentence entirely concurrent to the anticipated state

sentence.        We review a sentence for reasonableness, applying an

abuse of discretion standard.               Gall v. United States, 552 U.S.
38, 51 (2007); see also United States v. Layton, 564 F.3d 330,

335 (4th Cir. 2009).               A district court has the discretion to

impose a federal sentence concurrent with, consecutive to, or

partially concurrent with any anticipated state sentence.                              See

Sester v. United States, 132 S. Ct. 1463, 1468-69 (2012).                               In

deciding whether to run a sentence concurrently or consecutively

to another sentence, the court must consider the factors in 18

U.S.C. § 3553(a).           18 U.S.C. § 3584(b).

             Here, the district court recognized its authority to

sentence        Murphy      either    consecutively       to,       concurrently,       or

                                            2
partially    concurrently    with    the   anticipated    state      sentence,

thoroughly considered and discussed the parties’ arguments and

the   § 3553(a)   factors,   and    exhaustively   explained        the   chosen

sentence.     Based on the factors discussed by the district court,

we conclude that the court’s within-Guidelines sentence imposed

partially concurrent with the not-yet-imposed state sentence is

substantively reasonable.

            Accordingly, we affirm the judgment of the district

court.      We dispense with oral argument because the facts and

legal    contentions   are   adequately    presented     in   the    materials

before this court and argument would not aid in the decisional

process.



                                                                      AFFIRMED




                                      3